Case 1:19-cv-02090-NIQA-LAS Document 77 Filed 04/16/21 Page 1 of 1 PageID #: 1738




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

   MONTEREY RESEARCH, LLC                          :            CIVIL ACTION
           Plaintiff                               :
                                                   :            NO. 19-2090
                  v.                               :
                                                   :
   NANYA TECHNOLOGY                                :
   CORPORATION, et al.                             :
            Defendants                             :

                                             ORDER
         AND NOW, this 16th day of April 2021, upon consideration the pro hac vice motion filed

  by Curt Holbreich, Esquire, requesting permission to practice in this Court pursuant to Local Rule

  of Civil Procedure 83.5.2(b), [ECF 74], it is hereby ORDERED that the motion is GRANTED.

                                               BY THE COURT:


                                               /s/ Nitza I. Quiñones Alejandro
                                               NITZA I. QUIÑONES ALEJANDRO
                                               Judge, United States District Court
